Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Para. 0053 of the specification recites “”…a control unit for driving the electric board may be fur provided…”.  Examiner suggests amending to recite “…a control unit for driving the electric board may be [[fur]] further provided”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 2015/0045178 A1) in view of Notter (US 4,094,372 A).
Regarding claim 1, Chan discloses an electric board configured to switch between automatic and manual operation (see Abstract generally), the electric board (apparatus 100) comprising: a frame (vehicle 102) configured to accommodate an occupant; a plurality of wheels moving the electric board (first wheel assembly 212 & second wheel assembly 306); a plurality of motors respectively installed on the wheels (first electric motor 300 & second electric motor 302).
Chan does not disclose a lever coupled directly to the motor and configured to manually cut off electric power applied to the motor through an operation of a user, wherein when the electric power applied to an electronic brake provided in the motor is cut off by the lever, an operation of the electronic brake which controls a gearwheel of the motor by the electric power is stopped, and the electric board is configured to be converted into a state of being controlled by manual power of the user.
Notter, however, teaches a motorized skateboard including a lever (lever 16 with lever 19) coupled directly to the motor and configured to manually cut off electric power applied to the motor through an operation of a user, wherein when the electric power applied to an electronic brake provided in the motor is cut off by the lever, an operation of the electronic brake which controls a gearwheel of the motor by the electric power is stopped, and the electric board is configured to be converted into a state of being controlled by manual power of the user (Col. 4, Lns. 29-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a lever coupled directly to the motor and configured to manually cut off electric power applied to the motor through an operation of a user, wherein when the electric power applied to an electronic brake provided in the motor is cut off by the lever, an operation of the electronic brake which controls a gearwheel of the motor by the electric power is stopped, and the electric board is configured to be converted into a state of being controlled by manual power of the user as taught by Notter on the invention of Chan in order to provide for manual control over the skateboard thereby allowing the user the ability to self-navigate through rough terrain.

Regarding claim 2, Chan as modified by Notter discloses the electric board configured to switch between automatic and manual operation according to claim 1, further comprising: a base plate (platform 218) coupled to a lower end of the frame (vehicle 102); and a bracket for connecting and fixing the wheels and the motors to the base plate (regarding a bracket for the wheels see the plate portion of the wheel trucks shown in Fig. 2A).

Regarding claim 3, Chan as modified by Notter discloses the electric board configured to switch between automatic and manual operation according to claim 2, but does not disclose a lever extends to a predetermined length, is formed to be parallel to the base plate, and is operated by being tilted up and down.  
As previously discussed in the rejection of Claim 1, prior art reference Notter teaches a lever.  Notter’s lever 19 is a predetermined length, is formed parallel to the base plate (platform 10) and is configured to move up and down (Fig. 1).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have included a predetermined lever length, parallel to the base plate orientation and wherein the lever is configured to move up and down as taught by Notter on the invention of Chan for the purpose of easy accessibility and maneuverability by the user thereby improving the ergonomics of the device.
Regarding claim 16, Chan as modified by Notter discloses the electric board configured to switch between automatic and manual operation according to claim 1, wherein the electric board is any one of an electric wagon, an electric kickboard, an electric wheel, and an electric skateboard driven by a motor (Para. 0089).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein the bracket is configured of a first bracket for connecting the wheel to one side of a lower surface of the base plate and a second bracket for coupling the motor coupled to the wheel, to an inside of the lower surface of the base plate.  Chan as modified by Notter do not teach brackets for coupling the motor to the wheel at an inside of the lower surface of the base plate and to modify them to do so would destroy the references.  Claims 5-7 depend from claim 4.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not disclose wherein a battery groove having a predetermined size is formed in one region of an upper surface or a lower surface of the base plate.  Chan as modified by Notter do not teach battery grooves and to modify them with another prior art reference to do so would amount to hindsight reconstruction.  Claims 9-11 depend from claim 8.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art or record does not disclose wherein the frame is configured of a rim-shaped first frame surrounding the occupant and a plurality of second frames provided in a side portion of the base plate and fixing the first frame to a predetermined height from an upper surface of the base plate.  Chan as modified by Notter do not teach first and second rim shaped frames and to modify them to do so would amount to hindsight reconstruction.  Claims 13-15 depend from claim 12.

Citation of Pertinent Prior Art
The prior art made of record and cited on PTO Form 892 is considered pertinent to applicant’s disclosure.

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313) 446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HILARY L JOHNS/Examiner, Art Unit 3618   

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618